ORDER
PER CURIAM:
Appellant-Claimant Sandra L. Wolfe appeals from an order of the Labor and Industrial Relations Commission denying unemployment benefits on the ground that she left her employment voluntarily without good cause attributable to the work or the employer.
We have reviewed the briefs of the parties and the record on appeal and determine that the order of the Commission is supported by competent and substantial evidence on the whole record. Because a published opinion *258would have no precedential value, we affirm by this summary order under Rule 84.16(b). We have furnished the parties with a memorandum opinion, for their information only, setting forth our reasoning.